Citation Nr: 1422869	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a gunshot wound, residuals scar, left deltoid with Muscle Group III involved.

2.  Entitlement to a higher initial rating for degenerative joint disease of the left shoulder, rated 10 percent disabling prior to April 13, 2006 and 20 percent disabling since that date.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with dysthymia and mild anxiety, rated 30 percent disabling prior to April 13, 2006 and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1971.  He received the Purple Heart Medal and Combat Action Ribbon.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO made the following determinations: denied entitlement to a rating in excess of 20 percent for gunshot wound, residuals scar, left deltoid with Muscle Group III involved; granted service connection for degenerative joint disease of the left shoulder and assigned an initial 10 percent disability rating, effective September 15, 2003; and granted service connection for dysthymia with mild anxiety and assigned an initial 30 percent disability rating, effective September 15, 2003.

In October 2005, the RO granted service connection for PTSD and rated that disability in conjunction with the already service-connected dysthymia with mild anxiety.

The Veteran testified before the undersigned at a March 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In July 2011, the Board remanded these matters for further development.
In August 2012, the Appeals Management Center (AMC) assigned initial 20 percent and 50 percent disability ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety, respectively, both effective April 13, 2006.  The AMC also granted service connection for left ulnar neuralgia as secondary to the service-connected residuals of a gunshot wound with injuries to Muscle Group III and assigned an initial 30 percent disability rating, effective April 13. 2006.  

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2013).

In this case, the Veteran was afforded a VA examination in January 2014 to evaluate the severity of his service-connected left shoulder disability.  There was objective evidence of painful motion beginning at 0 degrees of shoulder flexion and abduction, however he was able to perform shoulder flexion and abduction to 110 degrees and 130 degrees, respectively.  The examiner also noted that there was functional loss and/or functional impairment of the left shoulder and arm in terms of less movement than normal and pain on movement.  Also, the Veteran reported flare ups of left shoulder symptoms following prolonged or overhead use of the arm, during which time his symptoms worsened.

Although the ranges of left shoulder motion remained the same following repetitive motion and the January 2014 examiner noted that there was no additional limitation in the range of motion of the shoulder following repetitive use, the examiner did not report the point, if any, at which pain caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Furthermore, the January 2014 examiner indicated that an opinion as to the extent of any functional limitations of the shoulder during flare ups could not be provided and that such an opinion would require mere speculation.  The examiner explained that such an opinion was not feasible because it relied upon subjective data.  

The examiner's opinion is insufficient because it is essentially entirely based on a lack of objective clinical evidence of shoulder symptoms during flare ups and the examiner discounted, without explanation, the Veteran's competent reports of symptoms during flare ups.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Also, the January 2014 opinion weighs neither for nor against the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Thus, a remand is necessary to afford the Veteran a new VA examination to assess the severity of his left shoulder disability.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's left upper extremity, the Board will defer adjudication of the claim for an increased rating for residuals of a gunshot wound to the left arm.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2014 VA psychiatric examination report reveals that the Veteran continued to receive psychiatric treatment at the VA Anniston/Oxford community based outpatient clinic (CBOC Anniston/Oxford) and that the most recent treatment had occurred earlier that month.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are contained in the Tuscaloosa and Birmingham Vista electronic records systems and are dated to July 2008 and November 2013, respectively.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

An April 2011 statement from the Veteran (VA Form 21-4138) and a March 2011 letter from the Employee Assistance Program (EAP) Coordinator at Anniston Army Depot (Anniston) indicate that the Veteran underwent a psychiatric assessment at that facility and that he had reportedly been seeking treatment from the Anniston EAP since December 2005.  Although treatment records from Anniston were requested by the AOJ in September 2009 and records from that facility were received, there are no records pertaining to any psychiatric assessments included among these records, the AOJ only requested records dating back to December 2006, and the records that were received are dated from 2007 to 2009.

VA's efforts to obtain records requested from a Federal entity must continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3).  Hence, a remand is also necessary to attempt to obtain any additional relevant treatment records from Anniston.

An August 2005 VA mental health evaluation note indicates that the Veteran received psychiatric treatment from Dr. Morrell.  Also, a May 2010 addendum to a VA physical medicine rehabilitation outpatient treatment note reveals that he had received treatment for a left shoulder injury through the Alabama Worker's Compensation system.  Hence, there may be records associated with the worker's compensation claim that are relevant to the issues on appeal.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional treatment records from Dr. Morrell and the State of Alabama.  As such records reportedly relate to treatment for some of the Veteran's claimed disabilities, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Also, in its July 2011 remand, the Board instructed the AOJ to issue a supplemental statement of the case if the claims on appeal were not fully granted.  Additional relevant evidence pertaining to all issues on appeal was received following the most recent supplemental statement of the case dated in December 2009.  Although a supplemental statement of the case was issued in November 2012, it did not include the issues of entitlement to higher initial ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety, as instructed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As additional evidence pertaining to the appeals for higher initial ratings for the service-connected left shoulder and psychiatric disabilities was received subsequent to the December 2009 supplemental statement of the case and was not considered by the AOJ in accordance with the Board's remand, the Board is compelled to again remand these claims for compliance with the instructions in its July 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for residuals of a gunshot wound to the left arm (including any muscle injury, left shoulder disability, scars, and neurologic disability) and a psychiatric disability contained in the Tuscaloosa Vista electronic records system and dated from July 2008 through the present, contained in the Birmingham Vista electronic records system (including from CBOC Anniston/Oxford) and dated from November 2013 through the present, and from any other sufficiently identified VA facility.  Additionally, all documents contained in any temporary file that were not forwarded to the Board shall be associated with the claims file.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact Anniston Army Depot and any other appropriate depository and request all records of the Veteran's treatment for residuals of a gunshot wound to the left arm (including any muscle injury, left shoulder disability, scars, and neurologic disability) and a psychiatric disability (including records of any treatment received or assessments conducted by the Employee Assistance Program).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records pertaining to his claim for worker's compensation benefits from the State of Alabama and all records of his treatment for residuals of a gunshot wound to the left arm (including any muscle injury, left shoulder disability, scars, and neurologic disability) and a psychiatric disability from Dr. Morrell.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence pertaining to the Veteran's worker's compensation claim, schedule him for a VA examination to evaluate the current severity of his service-connected left shoulder disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the left shoulder shall be reported in degrees.  The examiner shall also specifically answer the following question:

What is the extent of any additional limitation of motion (in degrees) of any left shoulder motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the evidence pertaining to the appeals for higher initial ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety received since the December 2009 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



